Case 6:20-cv-06675-FPG Document 3-2 Filed 09/17/20 Page 1 of 2

SURROGATE’S COURT OF THE STATE OF NEW YORK

COUNTY OF MONROE

ADMINISTRATION PROCEEDING, Estate of Daniel T.
Prude,

a/k/a

Deceased.

STATE OF NEW YORK i+)
) ss.:
COUNTY OF MONROE _ )

JOE PRUDE, being duly sworn deposes and says:

 

NO. 2020-1616

AFFIDAVIT OF
JOE PRUDE

1. Ireside at 50 Child Street, Rochester, New York. I am not a party to this lawsuit. I am

more than 18 years old.

2. I give this affidavit regarding the estate of Daniel T. Prude.

3, Joe Louis Cole is Daniel T, Prude’s father, and the sole distributee of the estate of

Daniel T. Prude.

4, Daniel T. Prude was my younger brother.

5. Daniel T. Prude and I have one sister, Tameshay Prude, the proposed administrator of

the estate of Daniel T. Prude.

6. Joe Louis Cole was also my father and the father of Tameshay Prude.

7. Dorothy Jean Prude was the mother of Daniel T. Prude, Tameshay Prude and me.

8. Dorothy Jean Prude died on January 16, 2009.
Case 6:20-cv-06675-FPG Document 3-2 Filed 09/17/20 Page 2 of 2

9, I have known Daniel T. Prude my entire life. We had a close relationship. We

frequently visited each other and spoke on the telephone. We shared the most intimate

parts of our lives with each other,
10. No other distributes exist or could possibly exist.
11. Daniel T, Prude was never married.

12. Daniel T. Prude had no issue.

Dated: Rochester, New York,
August 20, 2020

raul

_ ok PRUDE

Sworn or affirmed to me this AO
day of August 2020

 
  
  

Public Sara Buchlere
lic, State of New York
waa her
ified In Vionro
Commission Expires July 2, A092
